Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 04/07/2022. 
Claims 1-17 are pending in this application. 
Claims 1, 7 and 13 are independent claims. 
Claims 1, 7 and 13 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1).

As per claim 1, Kommula teaches A method for processing a service of an abnormal server, wherein the method comprises:
 acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type, in response to determining that the abnormal server exists in a public cloud system; wherein the service migration instruction is used for executing migration processing on the service of the service type in the abnormal server, wherein each service migration instruction corresponds to one service type (Kommula paragraphs 20 and 21 and [claim 1] An apparatus comprising: a resource utilization analyzer to determine 1) first workloads of a first workload type [service type] deployed in a first server room in a data center, and 2) second workloads of a second workload type deployed in the first server room in the data center; a workload authorizer to determine that first virtual machines executing the first workloads and second virtual machines executing the second workloads cause a first server rack to generate an amount of heat [abnormal situation]; and a migrator to migrate the first virtual machines from the first server rack of the first server room to a second server rack of a second server room in the data center to reduce a temperature  in the first server room based on the amount of heat, the migrator to migrate the first virtual machines to the second server rack without migrating the second virtual machines to the second server rack based on: (a) the first virtual machines executing the first workloads of the first workload type  [migration based on type of service], and (b) the first workload type being different from the second workload type of the second workloads executed by the second virtual machines.);
            Kommula does not teach generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction and executing the service migration instruction corresponding to the service type to migrate the user's service, according to the migration indication information acquired from the user.
          However, Schulze teaches generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction; (Schulze [0005] receiving failure notifications related to the executing node, determining a first correlation metric from the failure notifications received within a predetermined time window, and in case the first correlation metric lies within a predetermined first correlation range, determining out of the two or more work nodes a first group of safe work nodes from which no correlated failure notification was received, selecting a first safe executing node from the first group of safe work nodes, and relocating the job workload to the first safe executing node; [0087] According to embodiments, the method further comprises querying an owner of the job workload for an approval for the relocation, the relocation being performed only in response to receiving the approval.[0116] If a better matching work node is determined, the relocation engine optionally contacts (S611) an owner of the service instance about to be relocated for migration approval. If the owner does not approve the migration, the relocation engine branches back to step S606 to assess the next SI. If the relocation engine receives the owner's approval or if step S611 is left out, the relocation engine performs the relocation (S612) of the present SI to the determined new work node.)
executing the service migration instruction corresponding to the service type to migrate the user's service, according to the migration indication information acquired from the user. (Schulze [0116] If the relocation engine receives the owner's approval or if step S611 is left out, the relocation engine performs the relocation (S612) of the present SI to the determined new work node)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Schulze with the system of Kommula to generate an abnormality report. One having ordinary skill in the art would have been motivated to use Schulze into the system of Kommula for the purpose of negotiating the relationships between cloud providers and cloud consumers. (Schulze paragraph 02) 

As to claims 7 and 13, they are rejected based on the same reason as claim 1.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Lee (US 2013/0268805 A1).

As per claim 2, Kommula and Schulze do not teach wherein, before the acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type, in response to determining that the abnormal server exists in a public cloud system, the method further comprises: scanning servers running in the public cloud system;
However, Lee teaches the acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type, in response to determining that the abnormal server exists in a public cloud system, the method further comprises: scanning servers running in the public cloud system; and determining, according to a preset abnormal determination information acquired through the scanning, whether the abnormal server exists in the public cloud system. (Lee Fig 3 and paragraphs 24-31)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lee with the system of Kommula and Schulze to find abnormal servers in the cloud. One having ordinary skill in the art would have been motivated to use Lee into the system of Kommula and Schulze for the purpose of monitoring virtual machines in cloud servers of a data center. (Lee paragraph 02) 

As to claim 8, it is rejected based on the same reason as claim 2.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Emelyanov (US 10,185,597 B1).

As per claim 3, Kommula and Schulze do not teach wherein after the executing, on user's service, the service migration instruction corresponding to the service type, according to the migration indication information acquired from the user, the method further comprises: executing an offline instruction to make the abnormal server offline, in response to determining that a service migration operation indicated by the service migration instruction has been performed for all services on the abnormal server.
However, Emelyanov teaches wherein after the executing, on user's service, the service migration instruction corresponding to the service type, according to the migration indication information acquired from the user, the method further comprises: executing an offline instruction to make the abnormal server offline, in response to determining that a service migration operation indicated by the service migration instruction has been performed for all services on the abnormal server. (Emelyanov [claim 2] The system of claim 1, wherein the source node is taken offline after the live migration).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Emelyanov with the system of Kommula and Schulze to make an abnormal server offline. One having ordinary skill in the art would have been motivated to use Emelyanov into the system of Kommula and Schulze for the purpose of ensuring High Availability of virtual execution environments (VEEs) in a cloudbased infrastructure (Emelyanov [col 1, lines 19-21]) 

As to claim 9, it is rejected based on the same reason as claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Abadi (US 2014/0108861 A1).

As per claim 4, Kommula and Schulze do not teach wherein after in response to determining that the abnormal server exists in a public cloud system, the method further comprises: adding information on the abnormal server into a server blacklist.
However, Abadi teaches wherein after in response to determining that the abnormal server exists in a public cloud system, the method further comprises: adding information on the abnormal server into a server blacklist. (Abadi [0024] In some embodiments, the query server, upon determining that a worker node has failed, blacklists the failed node such that no further tasks are assigned to task slots on the failed node).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Abadi with the system of Kommula and Schulze to manage a server blacklist. One having ordinary skill in the art would have been motivated to use Abadi into the system of Kommula and Schulze for the purpose of performing distributed execution of database queries on a plurality of worker nodes (Abadi paragraph 02) 

As to claim 10, it is rejected based on the same reason as claim 4.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Ito (US 2012/0101973 A1).

As per claim 5, Kommula and Schulze do not teach wherein after generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction, the method further comprises: updating, in response to receiving a update information, the service migration instruction according to the received update information.
However, Ito teaches wherein after generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction, the method further comprises: updating, in response to receiving a update information, the service migration instruction according to the received update information. (Ito [0121] Referring to FIG. 12, a GUI screen 1200 for a user terminal connected to the network 111 includes: an area 1201, in which time periods for migrations  to be executed at each file system are expressed in a band graph, an area 1202  in which information about migration tasks scheduled to be executed is displayed in a table)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ito with the system of Kommula and Schulze to receive an update information. One having ordinary skill in the art would have been motivated to use Ito into the system of Kommula and Schulze for the purpose of predicting whether file migration will be executed successfully or not, and a method for operating such a storage system (Ito paragraph 14) 

As to claim 11, it is rejected based on the same reason as claim 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Emelyanov (US 10,185,597 B1) and Shivam (US 10,997,132 B2).

As per claim 6, Kommula and Schulze and Emelyanov do not teach wherein the method further comprises: generating abnormal processing progress information in response to determining that a preset time expires, wherein the abnormal processing progress information includes processed abnormal information, progress information on the abnormal information being processed, and unprocessed abnormal information
However, Shivam teaches wherein the method further comprises: generating abnormal processing progress information in response to determining that a preset time expires, wherein the abnormal processing progress information includes processed abnormal information, progress information on the abnormal information being processed, and unprocessed abnormal information. (Shivam [claim 6]  The method of claim 1, further comprising: during the data migration of the plurality of data objects from the source server to the destination server and before the one or more data objects of the plurality of data objects are migrated to the destination server, generating one or more periodic notifications that indicate a degree of the progress with respect to the data migration of the plurality of data objects;  and transmitting the one or more periodic notifications to the source server while the source server continues to transmit the one or more data objects to the client device).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shivam with the system of Kommula and Schulze and Emelyanov to respond to a preset timer expiration. One having ordinary skill in the art would have been motivated to use Shivam into the system of Kommula and Schulze and Emelyanov for the purpose of live data migration with automatic redirection. (Shivam [col 1, lines 8-10])

As to claim 12, it is rejected based on the same reason as claim 6.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Vincent (US 2016/0378532 A1).

As per claim 14, Kommula and Schulze do not teach wherein the service migration instruction comprises a migration time, flow information of service migration. and information on a server for receiving the migration service
However, Vincent teaches wherein the service migration instruction comprises a migration time, flow information of service migration. and information on a server for receiving the migration service. (Vincent Fig 6 and [0056] Optionally, at block 606, prioritization policies of the virtual machine instances may be determined. For example, some virtual machine instances may be given higher prioritization under power management migration situations, such that they may be preferred to be migrated over other virtual machine instances. [0057] At block 608, the effects of migrations of individual virtual machine instances are determined with respect to network resource use and power consumption. For example, a virtual machine instance with high CPU usage and low RAM usage may require relatively low levels of network resource use in order to be migrated, and require relatively high levels of power in order to operate. Conversely, a virtual machine instance with low CPU usage and high RAM usage might require relatively large levels of network resources in order to be migrated, and relatively small levels of power in order to operate. In addition, the migration of virtual machine instances may have further effects on resource availability. For example, a virtual machine instance may be using a relatively low amount of RAM, have low CPU usage, but require a high amount of network resources in order to operate. Migration of this instance, therefore, would require few resources, but allow other virtual machine instances to be migrated more quickly by freeing up large amounts of network resources. [0058] At block 610, a migration schedule is created according to the monitored resource usage of the virtual machine instances and the estimated effects of individual migrations. This migration schedule may, for example, calculate a cost of migration of each of the virtual machine instances. Virtual machine instances which require high amounts of power, but low amounts of network resources in order to transfer may be given a relatively low cost of migration. Similarly, virtual machine instances which require low amounts of network resources in order to transfer, and which require large amounts of network resources to operate, may be given a lower cost of migration. Virtual machine instances which require large amounts of network resources to transfer, such as due to large amounts of RAM usage, but require little network resources or power to operate may be assigned a high cost of migration. Additionally, if prioritization policies were determined at block 606, these policies might alter the cost of a virtual machine instance. For example, if a virtual machine instance has a high prioritization, the cost of migration of the virtual machine instance may be lowered. The migration schedule in this example would then reflect the cost of migration of the virtual machine instances, such that virtual machine instances with lower migration costs may be scheduled prior to virtual machine instances with higher costs of migration. [0059] At block 612, the migration of the virtual machine instances is caused according to the migration schedule created at block 610. As previously described, these migrations may be accomplished according to various migration types. For example, migrations may occur via a copy-onwrite process, in order to minimize downtime of a virtual machine. In some embodiments, migration may occur by shutting down a virtual machine instance in order to directly copy all needed information to a new physical machine. Further, as previously described, the routine 600 may continue to monitor the migration of one or more virtual machine instances in order to modify the parameters of the migration. For example, the network resources available to a particular migration may be modified according to the available network resources or the status of the migration.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Vincent with the system of Kommula and Schulze to schedule migrations. One having ordinary skill in the art would have been motivated to use Vincent into the system of Kommula and Schulze for the purpose of facilitating scheduling of migrations of virtual machine instances between physical computing devices (Vincent paragraph 12)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Stupak (US 2020/0104202 A1) and Hovhannisyan(US 2021/0027401 A1) and Klein (US 2020/0089424 A1).

As per claim 15, Kommula and Schulze do not teach abnormal information on the abnormal server comprises abnormal information indicating hardware failure, abnormal information indicating a software failure.
However, Stupak teaches abnormal information on the abnormal server comprises abnormal information indicating hardware failure, abnormal information indicating a software failure (Stupak [0026] In some aspects, the cluster-aware application 108 may be a virtual machine monitor or virtual machine management system configured to provide a failover feature that enables a virtual machine to migrate its execution to a different node in the cluster 102, e.g., in cases of hardware or software failure of its current node. In some aspects,)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Stupak with the system of Kommula and Schulze to detect software failure. One having ordinary skill in the art would have been motivated to use Stupak into the system of Kommula and Schulze for the purpose of backing up data in a cluster storage environment (Stupak paragraph 02)

Stupak does not teach abnormal information indicating a component failure.
However, Hovhannisyan teaches abnormal information indicating a component failure (Hovhannisyan [0051] The distributed services 814 further include a high-availability service that replicates and migrates VMs in order to ensure that VMs continue to execute despite problems and failures experienced by physical hardware components) 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hovhannisyan with the system of Kommula and Schulze and Stupak to detect a component failure. One having ordinary skill in the art would have been motivated to use Hovhannisyan into the system of Kommula and Schulze and Stupak for the purpose of determining sustainability of virtual infrastructures (Hovhannisyan paragraph 01)

Stupak and Hovhannisyan do not teach abnormal information indicating an exceeding of a warranty period.
However, Klein teaches abnormal information indicating an exceeding of a warranty period. (Klein [0056] Thus a storage system 100 can implement pool-level management of a plurality of storage devices 104 to store and/or migrate data. The storage system 100 provides for using storage devices, such as SSDs, that are expired or beyond a warranty point by implementing, among other things, improved selection and use of storage devices 104.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Klein with the system of Kommula and Schulze and Stupak and Hovhannisyan to exceed a warranty period. One having ordinary skill in the art would have been motivated to use Klein into the system of Kommula and Schulze and Stupak and Hovhannisyan for the purpose of improving data storage, including for cold data storage and long term data storage (Klein paragraph 03)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Cortez (US 2020/0117494 A1).

As per claim 16, Kommula and Schulze do not teach wherein the abnormal report information comprises abnormal information, an abnormal impact, an impact range, an impact duration, and a migration time of the service migration instruction.
However, Cortez teaches the abnormal report information comprises abnormal information, an abnormal impact, an impact range, an impact duration, and a migration time of the service migration instruction. (Cortez [0092] As another example, the low-impact live-migration system 104 may determine an impact threshold based on a time period within which live-migration of the virtual machine needs to occur. For example, where the low-impact live-migration system 104 determines or receives an indication of an estimated failure of a server node, the low-impact live-migration system 104 may determine the impact threshold based on an amount of time between the present and the estimated failure of the server node. Accordingly, where the estimated failure of the server node is multiple days away, the low-impact live-migration system 104 may have a higher impact threshold (e.g., indicating a lower sense of urgency) than if the estimated failure of the server node were only a few hours away. Therefore, the low-impact live-migration system 104 can determine a different impact threshold as well as modify the impact threshold over time based on characteristics of virtual machines, server nodes, a node cluster, and/or circumstances associated with triggering the live-migration of the virtual machine(s).)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cortez with the system of Kommula and Schulze to detect an abnormal impact. One having ordinary skill in the art would have been motivated to use Cortez into the system of Kommula and Schulze for the purpose of avoiding disconnection from computing structures as a result of predicted server failure (Cortez paragraph 03)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Ito (US 2012/0101973 A1) and Dow (US 2016/0378531 A1).

As per claim 17, Kommula and Schulze and Ito do not teach the update information comprises update information used to characterize an update migration time, and update information used to characterize an update service range to be migrated.
However, Dow teaches the update information comprises update information used to characterize an update migration time, and update information used to characterize an update service range to be migrated. (Dow Fig 6A-6C and [0065] Another example of graphical user interface 426 is depicted in FIGS. 6A-6C. In this example, alert conditions are shown. For instance, in FIG. 6A, table 500 shows VM2 is currently on Host C and is to be moved to Host A in 30 minutes, which is indicated in notes 510 as an alert condition. For instance, the alert condition indicates an inefficiency, which is due to a ping-pong effect, which means the virtual machine is scheduled to move back and forth between hosts in a predefined amount of time. As an example, VM2 is on Host C; in 30 min., it is scheduled to be moved to Host A; in 1 hr, it is scheduled to be back on Host C. Thus, a ping-pong effect. An indication of this alert condition is indicated on the graphical user interface, as depicted in FIG. 6B at 600. Further, in this example, scroll bar 540 is slid to show fifty hours of future migrations. [0066] Based on the alert condition, the current migration plan that includes, e.g., move VM2 to Host A in 30 minutes, as well as other migrations, as depicted in FIG. 6C at 605 is modified, providing a revised migration plan which is depicted at 610. This modified schedule indicates VM2 is currently on Host C and will not be migrated for 3 hours and then to Host B. The migrations to Host A at 00:30 and Host C at 01:00 are avoided, thereby improving performance.)

With respect to this “update migration time”, the examiner is interpreting this according to paragraph 107 of the specification ([0107] In the present embodiment, the update message may be an update message used to characterize the update migration time, update the service range to be migrated. For example, the user changes the migration time for some of the services according to the operation requirements of the service).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dow with the system of Kommula and Schulze and Ito to update migration time. One having ordinary skill in the art would have been motivated to use Dow into the system of Kommula and Schulze and Ito for the purpose of facilitating virtual machine migration within the computing environment (Dow paragraph 02).
Response to Arguments
Applicant's arguments filed on 04/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the arguments do not apply because of the introduction of new art by Kommula.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196